Judgment in favor of plaintiffs for the limited sum of $8,291.87, and order directing the entry of such judgment upon the motion of respondent Pan American Airways, Inc., unanimously affirmed, with $10 costs and disbursements. There is no merit in the additional contention presented on this appeal that the ticket issued to the decedent did not comply with the requirement of the Warsaw Convention that it contain a statement that his transportation was subject to the rules relating to liability established by the convention. Other arguments advanced by appellants have, concededly, been decided by this court on the prior appeal relating to the sufficiency of the affirmative defenses. (Garcia v. Pan American Airways, 269 App. Div. 287, affd. 295 N. Y. 852, certiorari denied 329 U. S. 741.) Present — Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ.